Citation Nr: 0410560	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-26 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1940 to January 
1964.  He died in January 2002.  The appellant is the veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) from 
a rating decision rendered by the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs (VA) in 
July 2002.  

In August 2003, the appellant waived her right to a personal 
hearing before a Veterans Law Judge of the Board.

On April 7, 2004, the Board granted the appellant's motion to 
advance her appeal on the Board's docket.


FINDINGS OF FACT

1.  The veteran died in January 2002.  The immediate cause of his 
death was prostate cancer.  The secondary cause is noted as 
effects of advanced age.  The tertiary cause of death is noted as 
a "history of asbestosis," based upon a review of old medical 
records for asbestosis treatment.  

2.  At the time of the veteran's death, service connection was in 
effect for chronic hiatal hernia and recurrent, internal 
hemorrhoids, both found to be zero percent disabling effective on 
March 23, 1990.    

3.  There is no independent evidence corroborating the veteran's 
statement that he had asbestos exposure in service.  Nor does 
medical evidence establish a relationship between asbestos 
exposure and prostate cancer.  

4.  There is no evidence that prostate cancer itself was incurred 
in, or aggravated by, active duty.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the veteran's 
death are not met.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.305 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  This law redefined the 
obligations of VA with respect to the duty to assist, and imposed 
on VA certain notification requirements.  Final regulations 
implementing the VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received by VA on or after 
November 9, 2000, such as the one here, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 
16, 2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to make a 
decision on a claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on November 
9, 2000, immediately after the enactment of the VCAA, supersedes 
the decision of the U. S. Court of Appeals for the Federal Circuit 
that invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA in less than the statutory one-
year period.  Paralyzed Veterans of America v. Sec'y of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).
  
First, under VCAA, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete a 
claim.  38 U.S.C.A. §§ 5102; 5103 (West 2002).  There is no issue 
in this case as to providing an appropriate application form, or 
as to the completeness of the application.  In a letter dated in 
July 2002, the RO advised the appellant of the duties to notify 
and assist; what evidence and information are required to 
establishment entitlement to benefits sought; what evidence is in 
the claims folder; what specific additional information and 
evidence are still needed; what specific evidence the VA is 
responsible for obtaining; and what assistance the VA would 
provide if the appellant identifies sources of potentially 
relevant evidence, gives sufficient information to permit VA to 
attempt to obtain them, and provides, as appropriate, release 
forms authorizing the VA to obtain them on her behalf.  The letter 
further advised where and when to send additional information and 
evidence and how she can contact VA if she has questions or needs 
assistance.  Further, in July 2003, the RO sent the appellant a 
follow-up VCAA letter notifying her of the status of the claim and 
what specific additional evidence is needed and reiterated much of 
the VCAA information provided in the first letter.  Moreover, in 
the January 2004 Supplemental Statement of the Case (SSOC), the RO 
set forth VA regulations on the duty to assist (38 C.F.R. § 
3.159).  

Second, VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  This duty also has been 
satisfied.  The RO has obtained and associated with the claims 
folder relevant evidence, which includes VA medical treatment 
records, the veteran's service medical records, and private 
physicians' treatment and testing records.  
  
The Board notes that, after the issuance of the SSOC, neither the 
appellant nor her representative sent any new evidence to further 
support the claim.  Instead, the appellant sought to expedite the 
Board's review of her claim by filing a motion to advance her 
appeal on the Board's docket.  The Board finds it reasonable to 
construe these facts to mean that there is no other relevant 
evidence and that the appellant is satisfied with the evidentiary 
development in her claim.  In light of all of the above, the Board 
finds that VA has fulfilled its notification and assistance 
obligations consistent with VCAA, VA regulations implementing 
VCAA, and applicable precedent, including Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In conclusion, the Board finds that all reasonable efforts to 
secure and develop the evidence necessary for an equitable 
disposition of the matter on appeal have been made by the agency 
of original jurisdiction.  Every possible avenue of assistance has 
been explored, and the appellant has had ample notice of what 
might be required or helpful to establish a claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the appellant).  The Board concludes that a decision on 
the merits now would not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Applicable Laws and Regulations

Generally, in order to establish service connection for the 
claimed disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing active service, was aggravated therein.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2003).  Service 
connection may also be granted on a presumptive basis for certain 
chronic disabilities when manifested to a compensable degree 
within designated time periods after discharge.  See 38 C.F.R. §§ 
3.307, 3.309 (2003).    

Specifically with respect to claims seeking service connection for 
the cause of a veteran's death, the death of a veteran will be 
considered as having been due to a service-connected disability 
when the evidence establishes that such disability was either the 
principal or a contributory cause of death.  Ruiz v. Gober, 10 
Vet. App. 352 (1997).  The issue involved will be determined by 
exercise of sound judgment, without recourse to speculation, after 
a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2003).

A service-connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or jointly 
with some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (2003).

A contributory cause of death is inherently one not related to the 
principal cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to cause 
death; or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (2003); see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death primarily 
due to unrelated disability.  In the same category, there would be 
included service-connected disease or injuries of any evaluation 
(even though evaluated as 100 percent disabling) but of a 
quiescent or static nature involving muscular or skeletal 
functions and not materially affecting other vital body functions.  
38 C.F.R. § 3.312(c)(2) (2003).

Service-connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  Where the 
service-connected condition affects vital organs as distinguished 
from muscular or skeletal functions and is evaluated as 100 
percent disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2003).

There are primary causes of death which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable basis 
for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death.  
In this situation, however, it would not generally be reasonable 
to hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of itself of 
a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(2003).

III.  Evidence

The Board has reviewed the entire record in this case.  The record 
indicates that the veteran died in early January 2002, at a 
private nursing facility.  According to the death certificate, the 
immediate cause of the veteran's death was prostate cancer, which 
was attributed to advanced age.  An amended death certificate, 
dated approximately nine months after the veteran's death, 
indicates that the immediate cause of death was prostate cancer, 
which was due to advanced age.  A tertiary cause of a "history of 
asbestosis" also is noted in the amended death certificate.  At 
the time of the veteran's death, service connection was in effect 
for chronic hiatal hernia and recurrent, internal hemorrhoids, 
both evaluated as noncompensable.   

The veteran's service medical records do not contain any evidence 
of a complaint of, or treatment for, asbestos exposure, pre-
existing carcinoma, or a prostate problem.  Indeed, the only 
instance in the service medical records in which the prostate is 
discussed is in March 1963 notes, prepared in connection with 
medical consultation for complaints of testicular pain.  They 
indicate normal findings for the prostate.  The Board does note, 
however, that in a Report of Medical History dated in March 1968, 
the veteran reported having, or having had, "pain or pressure in 
chest," but there is no further information as to the nature of 
these complaints.  In this connection, the Board notes that there 
are numerous records pertaining to in-service photofluoroscopic 
and X-ray examinations of the chest, all of which indicate 
negative findings. 

The record further contains several statements by the veteran 
dated in 1990 about in-service exposure to asbestos particles 
while working on ships in the Navy, particularly in the early 
1950s.  In 1990, the veteran complained of soreness and 
accumulation of mucus in the throat and chest, coughing, shortness 
of breath, and wheezing.  These complaints were made in connection 
with a 1990 claim of entitlement to service connection for 
residuals of asbestos exposure.  

In mid-1990, the veteran was afforded a VA medical examination in 
connection with the service connection claim noted above.  The 
examination report provides that the veteran denied a history of 
smoking.  His then-current pulmonary function studies were 
described as showing "mixed" but "excellent" results.  The 
examiner opined that the veteran has a "mild restriction [in the 
lungs] but not severe."  He further noted an impression of chronic 
exposure to asbestosis in service, but stated that the veteran has 
"limited abnormality of his pulmonary function studies," which 
"for the most part [are] normal."  He also noted a previous 
history of prostate carcinoma in 1984, apparently treated with 
radiation therapy.  A report of the May 1990 chest X-ray indicated 
the presence of calcified granuloma in the left lung and 
calcification in the right lung, but no pleural effusion.       

A June 1990 rating decision determined that service connection was 
not warranted for the claimed disability, because evidence 
indicated only minimal restriction of pulmonary function due to 
asbestos exposure and there was no diagnosis of asbestosis.  There 
is no record of an appeal of this decision.   

The record also contains reports of two chest X-ray studies 
apparently completed at a private facility.  The August 1993 X-ray 
report notes an impression of "fairly extensive pleural 
calcifications consistent with asbestosis" in the right lung.  The 
November 1994 X-ray report provides that there are chronic pleural 
changes consistent with asbestosis.  

In mid-December 2001, the appellant contacted the VA medical 
center (VAMC) to report that her husband had been ill with "throat 
problems" since July 2001.  See VAMC notes.  However, there is no 
evidence that the veteran actually went to the VAMC for treatment 
at that time.

The record also contains nursing care facility treatment records 
from mid-December 2001 to the date of the veteran's death, and 
private hospitalization records covering a five-day period in mid-
December 2001.  They indicate that veteran was diagnosed with 
dysphagia and depression.  With respect to prostate carcinoma, 
these records essentially provide that the veteran has a history 
of this disease, status post radiation treatment.  

Also included in the record are treatment records from Dr. S. R., 
private physician, dated less than three weeks before the date of 
death.  They indicate, among other things, diagnoses of dysphagia, 
prostate cancer, depression, and dehydration, as well as an 
impression of esophageal stricture and overall declining health 
due to advanced age.  It is noted that Dr. S. R. signed the 
veteran's death certificate, including the amendment thereto.       

Finally, a report of X-ray studies (private facility) dated three 
days before the veteran's death indicates a finding of chronic 
obstructive lung disease (COPD), with pleural plaque and 
thickening in both lungs.  This report does not discuss prior 
asbestosis exposure or carcinoma.  

In June 2002, Dr. T. E. H., a gastroenterologist and internal 
medicine specialist, who reportedly treated the veteran from 1986 
to shortly before death, wrote that the veteran had a long history 
of choking sensations while eating and hoarseness of voice.  The 
doctor also noted a history of asbestosis.  While he did not opine 
specifically that there is a causal relationship between asbestos 
exposure and prostate cancer, he stated in his letter:  "Please 
contact the VA clinic regarding the asbestosis as a contributory 
diagnosis in the ultimate demise of [the veteran]."  

In July 2002, Dr. R. J., a urologist, wrote a brief note on what 
appears to be his prescription pad:  "I do not believe [that the 
veteran] died because of prostate cancer."  The doctor did not 
discuss the basis for his opinion.  
  
IV.  Analysis

First, the Board notes that, in 1968, the veteran had reported 
having, or having had, chest pains.  It is not known whether these 
complaints had any relation to an event or activity in active 
service.  There is also no independent evidence, such as in-
service medical treatment records for asbestos exposure, 
corroborating the veteran's account of exposure.  For the purposes 
of argument, the Board assumes, based upon the entire record, and 
particularly the evidence of record dated through 1990, that the 
veteran could have been exposed to asbestos in service.  

Even assuming in-service asbestos exposure, in order to grant 
service connection here, the evidence must show that there is a 
direct etiological link between prostate cancer, apparently 
manifested and first diagnosed some 20 years after discharge, and 
active duty.  Or, alternatively, there must be competent medical 
evidence of an etiological link between asbestos exposure (as a 
contributory cause) and the immediate cause of the veteran's death 
(prostate cancer).  

In this case, there is no evidence of a direct causal link between 
prostate cancer and active duty.  As noted above, there is no 
evidence of manifestation of cancer in service or even shortly 
after service.  Rather, the evidence, by history, indicates that 
the veteran was diagnosed with prostate cancer some two decades 
after discharge, with no evidence linking prostate cancer to 
service.  There is no medical evidence accounting for the 
possibility of nonservice-related factors causing cancer.   

As for whether asbestos exposure was a contributory cause, there 
must be competent evidence that asbestos exposure had a 
substantial or material role in producing death.  It is not 
sufficient to show that it casually shared in producing death; 
evidence of causal connection is required.  38 C.F.R. § 
3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 
(1994).  Here, the strongest evidence on this issue is the amended 
death certificate signed by Dr. S. R., the physician who attended 
to the veteran shortly before death in connection with 
complications from numerous problems, including dysphagia, 
depression, and dehydration, esophageal stricture, and overall 
declining health due to advanced age.  

The amended death certificate adds "history of asbestosis" as a 
tertiary cause, with advanced age remaining as the secondary 
cause, and was issued some nine months after death.  Apparently, 
no autopsy was performed.  The amended death certificate indicates 
that the addition of "history of asbestosis" was based solely upon 
the doctor's review of old medical records of other physicians.  
There is no evidence that Dr. S. R. himself ever treated the 
veteran for prostate cancer or asbestosis.  In fact, Dr. S. R. 
apparently first saw the veteran only weeks before death.  
Moreover, while the Board acknowledges evidence dated between 1990 
to 1994 showing testing and diagnosis for asbestosis, the record 
is devoid of treatment for, or complaints about, respiratory 
problems after 1994.  Nor is there medical evidence based upon 
diagnostic testing that prostate cancer, the ultimate cause of 
death, is attributed to asbestosis.              

As for Dr. T. E. H.'s suggestion that there could be some 
connection between prostate cancer and asbestos exposure ("Please 
contact the VA clinic regarding the asbestosis as a contributory 
diagnosis in the ultimate demise of [the veteran]."), the Board 
notes that this appears to have been a suggestion apparently based 
upon a reported history of asbestosis, and not a definitive 
medical opinion.  There is no evidence to indicate that this 
physician himself diagnosed or treated the veteran for asbestosis.  
Nor does the evidence suggest that this physician independently 
reviewed medical documentation concerning prior diagnosis and/or 
treatment for asbestosis before making his statement.  Moreover, 
the Board notes that this statement was made many months after the 
veteran's death.  At bottom, this statement merely is one 
professional's opinion that asbestos exposure could have had some 
part in the veteran's death.  Contributory causation means a 
material role in producing death grounded upon medical findings.  

As for Dr. R. J.'s July 2002 statement, "I do not believe [that 
the veteran] died because of prostate cancer," it also is 
insufficient for the purposes of establishing service connection.  
Not only does the doctor not specify what disease(s) or 
disorder(s) he believes caused the veteran's death, he does not 
give any explanation for the basis of his opinion.  Nor does the 
record suggest that the veteran was ever treated for either 
asbestos exposure residuals or prostate cancer by this physician. 
(In this connection, the Board notes that Dr. R. J. is a 
urologist.)
   
In light of all of the forgoing, the Board finds that the 
preponderance of the evidence is against the claim.  Accordingly, 
resolution of reasonable doubt in the appellant's favor under 38 
U.S.C.A. § 5107(b) is not permissible. 

ORDER

Service connection for the cause of the veteran's death is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



